AO 2458 (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modi fied)                                                                          ge I of I



                                     UNITED STATES DISTRICT COU~T                                               I       JUL o?, 2o,g               I
                                                SOUTHERN DISTRICT OF CALIFORNIA                                 .                                  .
                                                                                                              : _:::-. _ :   ~   ~7n Si GOU" -
                                                                                                         , . - - ::~ ·. : ;-=.,er   :JF   c,:,L   ,cR -. 1~
                      United States of America                                    JUDGMENT IN             ·                                       DE~   r
                                      V.


                    Juan Salvador Rios Herrera                                    Case Number: 19mj9654-MSB

                                                                                  Robert Carriedo, CJA
                                                                                  Defendont 's Auorney


REGISTRATION NO. 85670298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of the Complaint
                                            - - - - - - -- - - - - - - - - -- - - - - - - - - - -
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                      1



 D The defendant has been found not guilty on count(s)
                                                                            - - - - - - - - - -- - - -- - - - -
 •    Count                                                                        dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                    TIME SERVED

 IZl Assessment: $10 WAIVED           IZl Fine: WAlVED
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address unti 1 all fines, restitution, costs, and special assessments
imposed by this judgment are full y paid. If ordered to pay restitution. the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           July3, 2019
                                                                           Date of Imposition of Sentence




                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                                 19cr9654-MSB
